       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTYANE ROBINSON,                      :
                                       :
                    Petitioner,        :     Civil Action No. 1:05-CV-1603
                                       :     (Judge Kane)
             v.                        :
                                       :     THIS IS A CAPITAL CASE
JEFFREY BEARD, Commissioner,           :
Pennsylvania Department of             :
Corrections, et al.                    :
                                       :
                    Respondents .      :

        UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
             SUPPLEMENT TO RULE 60(b) MOTION AND
           MOTION TO CONTINUE STAY OF PROCEEDINGS

      AND NOW comes, Petitioner Antyane Robinson, by his counsel, Federal

Public Defender Lisa B. Freeland, and submits this Motion for Extension of Time to

File Supplement to Rule 60(b) Motion and Motion to Continue Stay of Proceedings.

In support thereof, counsel states:

      1.     On October 24, 2016, this Court appointed undersigned counsel to

serve as supplemental counsel for Antyane Robinson and to investigate and pursue

relief for claims that may be available to him under Martinez v. Ryan, 132 S. Ct.

1309 (2012) and Trevino v. Thaler, 133 S.Ct. 1911 (2013).

      2.     By order dated December 1, 2016, this Court provided counsel with six

months to review the record and determine whether a supplement to the pending

Federal Rule of Civil Procedure 60(b) motion would be filed. This Court also stayed

these proceedings on December 8, 2016.
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 2 of 9




      3.     On May 31, 2017, undersigned counsel notified the court that a

supplement would be filed and sought 90 days within which to file a supplement.

She noted that it would be difficult to meet that deadline.

      4.     On August 18, 2017, counsel sought an additional 90 days, as

additional materials and investigation remained outstanding. Counsel anticipated

that the necessary materials would be easily obtained and she would be in a

position to file the supplement by November 28, 2017.

      5.     On August 23, 2017, counsel filed a certificate of concurrence. This

Court granted the motion for extension of time and continued the stay of

proceedings on September 5, 2017.

      6.     After attempting to obtain access to the complete trial record and

exhibits, undersigned counsel’s staff was told by the Clerk of Court of Cumberland

County that she would need a court order to access certain portions of the record.

On September 29, 2017, undersigned counsel petitioned the state court for access to

the complete trial record and specifically asked for permission to obtain any items

that were sealed.

      7.     The state court did not rule on counsel’s motion until November 8,

2017. Further, its order did not conclusively grant access to all requested materials.

Specifically, the court directed that,

      IT IS HEREBY ORDERED that the motion is GRANTED in
      accordance with Pennsylvania Rule of Criminal Procedure 113 and the
      defendant will pay the costs of copying and reproduction.
      IT IS FURTHER ORDERED that to the extent sealed documents are




                                          2
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 3 of 9




      contained within the court record that no such documents will be
      released or disclosed without further leave of Court.

Commonwealth v. Antyane Robinson, CP-21-CR-0001183-1996 (11/8/2017 Order).

      8.     On November 28, 2017, undersigned counsel informed this Court that

documents needed for purposes of her review remained sealed and sought an

additional 90 days within which to petition the state court for full access.

      9.     On December 1, 2017, this Court provided counsel with an additional

90 days within which to file the supplement.

      10.    On December 20, 2017, undersigned counsel requested that the state

court reconsider its November 8th Order and grant access to sealed materials.

Counsel directed the court to the trial transcripts wherein the trial court’s intent to

make the sealed materials part of the record was evident.

      11.    On January 15, 2018, the state court issued an order addressing

counsel’s Motion to Reconsider. The court noted that the clerk’s office had informed

the court that no sealed records existed and that counsel’s invocation of the trial

transcript was not helpful where the transcript is currently being held by the

Pennsylvania Supreme Court. The court directed undersigned counsel to specify the

sealed documents within 20 days’ time. Commonwealth v. Antyane Robinson, CP-

21-CR-0001183-1996 (1/15/2018 Order).

      12.    On February 14, 2018, undersigned counsel filed a response to the

state court’s January 15th order, specifying the sealed materials at issue and

providing the court with the text of the transcript.




                                           3
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 4 of 9




      13.    On February 23, 2018, with the February 14th filing still pending

before the state court, undersigned counsel petitioned this Court for an additional

90 days within which to file the supplement. Doc. 62. On March 12, 2018, this Court

provided counsel with an additional 90 days. Doc. 63.

      14.    On March 7, 2018, the state court issued an order directing the

Commonwealth to respond to counsel’s February 14th filing and to state “any

objections to the relief requested with consideration of any restraint that may

imposed on petitioner’s request” by the Pennsylvania Rules of Criminal Procedure.

      15.    On March 19, 2018, the Commonwealth filed a Response, objecting to

the release of the requested materials to undersigned counsel.

      16.    On March 27, 2018, undersigned counsel filed a Reply to the

Commonwealth’s Response and again stressed her need for unfettered access to the

complete record in order to fulfill the duties of her appointment by this Court.

      17.    On May 25, 2018, still without a response from the state court, counsel

requested an extension of time from this Court, which was granted. Docs. 64 & 65.

      18.    On May 28, 2018, the state court issued a Memorandum of Decision

and Order of Court. The court ruled “[n]otwithstanding the wording used by the

trial judge,” the juror questionnaires are not “available for review by anyone

without a showing of some unusual circumstance under Rule 632 Comment F. In

fact, they should likely have been destroyed following the waiver of any Batson style

defense.” The court found that counsel’s “desire to complete her record of the case is




                                          4
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 5 of 9




simply insufficient” to grant access. See Commonwealth v. Antyane Robinson,

CP-21-CR-0001183-1996 (5/28/2018 Order).

      19.    On July 19, 2018, counsel filed a Motion to Preserve Juror

Questionnaires, indicating to the state court her belief that she could overcome the

“strong presumption of protection” found by the court to bar access and requesting

that the questionnaires be preserved to provide counsel with such an opportunity.

The Commonwealth did not file a Response to counsel’s Motion to Preserve.

      20.     On August 2, 2018, the state court issued an Order stating that it

would take no action on the motion where its May 28, 2018 Order was a “final

Order disposing of the petitioner’s request for access subsequent to which the Court

did not intend to take any further action.”

      21.    On August 24, 2018, undersigned counsel requested an extension of

time within which to consider further litigation options in light of the state court’s

denial of access to the complete record in this case. Doc. 66. That same day, this

Court granted the Motion. Doc. 67.

      22.    On February 25, 2019, counsel requested additional time and this

Court granted that Motion. Doc.72.

      23.    On May 28, 2019, counsel requested additional time and this Court

granted that Motion. Doc. 74.

      24.    On August 23, 2019, counsel requested additional time and this Court

granted that Motion. Doc. 76.




                                           5
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 6 of 9




      25.    On November 22, 2019, counsel requested additional time and this

Court granted that Motion. Doc. 78.

      26.    On February 21, 2020, counsel requested additional time and this

Court granted that motion. Doc. 81.

      27.    On March 13, 2020, Chief Judge Conner issued a General Order

concerning the effects of the COVID-19 pandemic on the continued operations of

this Court. A supplemental order was issued on March 18, 2020.

      28.    On March 17, 2020, undersigned counsel transitioned the Office of the

Federal Public Defender for the Western District of Pennsylvania to a skeletal staff;

several days later, all staff were directed to work from home. Transitioning a full-

time staff of 50 to remote work has been time-intensive; novel technological and

management issues continue to arise on a daily basis.

      29.    On March 23, 2020, Pennsylvania Governor Tom Wolf began to order

residents of certain counties, including Allegheny County, which houses

undersigned counsel’s office, to stay at home.

      30.    On April 1, 2020, Governor Wolfe issued a statewide state at home

order. The stay at home order effectively halted all investigative tasks at the

Federal Public Defender’s Office. Record collection also has been frustrated, as

many courthouses and other facilities are closed or only remotely staffed.

      31.    Allegheny County moved into the “green phase” on June 5, 2020. After

initially seeming to manage the COVID-19 outbreak while “re-opening,” Western

Pennsylvania experienced a rapid rise in cases during mid-June and into July. On



                                          6
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 7 of 9




June 30, for the first time, Allegheny County recorded over 100 new cases. Two days

later, the daily count rose above 200. The Director of the Allegheny County

Department of Public Health noted the “sudden and sustained increase in cases

beginning June 22nd . . . .” Establishments that were permitted to open, were then

forced to close or significantly limit operations, due to the surge.

      32.    From late June until the filing of this motion, there were 7,287 new

cases, 503 hospitalizations, and 92 deaths in Allegheny County. As summer ends,

the beginning of flu season poses an increasing risk for a resurgence in cases and a

flood of illnesses that could again overwhelm health providers.

      33.    The federal courthouse remains in phase one of a four phase plan for

the federal judiciary. In order to move from phase one to phase two, there must be a

sustained downward trend of cumulative daily COVID-19 case counts over a 14-day

period. As recently as August 17, 2020, Allegheny County experienced an increase

in the daily number of cases. While in phase one of the judiciary’s plan, federal

defender staff remain in telework status.

      34.    As a result, counsel has been unable to meet with Mr. Robinson and

discuss his case since February of this year. In late July, Mr. Robinson was moved

from SCI-Greene to SCI- Phoenix, which is approximately 5 hours from Pittsburgh.

It is impossible to know when counsel will be able to meet with Mr. Robinson again.

      35.    Given these extraordinary conditions, counsel hereby seeks an

additional 90 days, or until Monday, November 23, 2020, to file a supplement to the

pending 60(b) motion in this Court.



                                            7
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 8 of 9




      36.    The Cumberland County District Attorney’s Office, through Chief

Deputy District Attorney Courtney E. Hair, has no objection to the requested

extension.

      WHEREFORE, counsel for Mr. Robinson respectfully requests that the

within motion be granted and that she be given a period of ninety (90) days to file a

supplement to the pending Rule 60(b) motion.


                                 Respectfully submitted,

                                 /s/ Lisa B. Freeland
                                 LISA B. FREELAND
                                 Federal Public Defender
                                 Federal Public Defender’s Office
                                 Suite 1500, 1001 Liberty Avenue
                                 Pittsburgh, PA 15222
                                 (412) 644-6565
                                 Lisa Freeland@fd.org




                                          8
       Case 1:05-cv-01603-YK-AV Document 85 Filed 08/21/20 Page 9 of 9




                          CERTIFICATE OF SERVICE

      I, Lisa B. Freeland, hereby certify that on this 21st day of August 2020, I

caused the foregoing Unopposed Motion for Extension of Time to File Supplement to

Rule 60(b) Motion and Motion to Continue Stay of Proceedings to be served on the

following person via ECF and first-class mail:



                           Courtney E. Hair, Esquire
                   Cumberland County District Attorney’s Office
                            One Courthouse Square
                                  Room 202
                              Carlisle, PA 17013




                                       /s/ Lisa B. Freeland
                                       LISA B. FREELAND
                                       Federal Public Defender
